Title: From Thomas Jefferson to Sir Peyton Skipwith, 24 December 1795
From: Jefferson, Thomas
To: Skipwith, Sir Peyton



Dear Sir
Monticello Dec. 24. 95.

I have just recieved your favor of the 9th. and am sorry it is not in my power to do any thing in the business mentioned in it. I have been authorised by Mr. Short only to have a part of his stock sold and invested in Canal-shares and some lands; but not at all to settle, pay or meddle with any debt. I retain your account however and will inclose a copy of it in my first letter and do whatever else he shall direct. Probably it will be from 6. to 9. months before I get an answer.
The person who delivered your letter has examined my little nailery in all it’s parts, and received whatever information he desired. When I began the business, it was a fine one. But a fall in the price of nails and rise in the price of nail rod, have made it less profitable by 20. percent within this 12. month. This you know is a great thing to be struck off from clear profits. I am apprehensive the fall in the price of nails is permanent. The rise of iron, like the rise of price in every thing else we get from or thro’ the great trading towns, proceeds chiefly from their immense circulation of bank-paper. Those towns are now in the state we were in about 1778. with this unfortunate difference that the bankers are able to sink the value of the precious metals with that of their paper; whereas our old paper left the metals at their former level. I am with great esteem Dear Sir Your most obedt. servt.

Th: Jefferson

